Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 1 of 37 PagelD 105

AF Approval OG fyM@iC Chief Approval Gust

UNITED STATES DISTRICT COURT
-MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
v. CASE NO. 8:19-cr-388-T-35AEP

NELSON ISRAEL ALFARO

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Karin B. Hoppmann, Attorney for the United States for the Middle District of
"Florida, acting under authority conferred by 28 U.S.C. § 515, and the
defendant, Nelson Israel Alfaro, and the attorney for the defendant, Henry
Bell, Esq., mutually agree as follows:
A.  Particularized Terms
1, Counts Pleading To
The defendant shall enter a plea of guilty to Counts One and
Seven of the Indictment. Count One charges the defendant with conspiracy to
defraud the United States, obstruct justice, and make false statements to
federal law enforcement officers, in violation of 18 U.S.C. § 371. Count Seven

charges the defendant with making false statements to a federal law

enforcement officer, in violation of 18 U.S.C. § 1001(a)(2).

Defendant’s Initials Uf

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 2 of 37 PagelD 106

2. Maximum Penalties

Counts One and Seven each carry a maximum sentence of five
years’ imprisonment, a fine of up to $250,000, a term of supervised release of
not more than three years, and a special assessment of $100. With respect to
certain offenses, the Court shall order the defendant to make restitution to any
victim of the offense(s), and with respect to other offenses, the Court may
order the defendant to make restitution to any victim of the offense(s), or to
the community, as set forth below.

3. Elements of the Offense(s)

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One are:

First: two or more persons in some way agreed to try to
accomplish a shared and unlawful pian;

Second: the Defendant knew the unlawful purposes of the
plan—in this case, to defraud the United States,
obstruct justice, and make false statements to federal
law enforcement officers-—and willfully joined in it;

Third: during the conspiracy, one of the conspirators
knowingly engaged in at least one overt act as
described in the indictment; and

Fourth: the overt act was committed at or about the time

alleged and with the purpose of carrying out or
accomplishing some object of the conspiracy.

Defendant’s Initials h | 2

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 3 of 37 PagelD 107

The elements of Count Seven are:

First: the Defendant made the statement, as charged;
Second: the statement was false;

Third: the falsity concerned a material matter;

Fourth: the Defendant acted willfully, knowing that the statement
was false; and

Fifth: the false statement was made for a matter within the
jurisdiction of a department or agency of the United
States.

4. No Further Charges
If the Court accepts this plea agreement, the United States

Attomey’s Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney’s Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
3. Guidelines Sentence

Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties

understand that such a recommendation is not binding on the Court and that,

Defendant’s Initials | 3

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 4 of 37 PagelD 108

if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.

6. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwarranted,
the United States will not oppose the defendant’s request to the Court that the
defendant receive a two-level downward adjustment for acceptance of
responsibility, pursuant to USSG §3E1.1(a). The defendant understands that
this recommendation or request is not binding on the Court, and if not
accepted by the Court, the defendant will not be allowed to withdraw from the

plea.

Further, at the time of sentencing, if the defendant’s offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG § 3E1.1(b) for a downward adjustment of one additional _
level. The defendant understands that the determination as to whether the

defendant has qualified for a downward adjustment of a third level for

Defendant’s Initials ( Ii : 4

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 5 of 37 PagelD 109

acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

7. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the

imposition of a sentence below a statutory minimum, if any, pursuant to 18

Defendant’s Initials _/I . 5

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 6 of 37 PagelID 110

U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.
8. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).
9, Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other

relevant authorities the nature and extent of defendant's cooperation and any

Defendant's Initials 6

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 7 of 37 PagelID 111

other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to

this agreement. With regard to such charges, if any, which have been

Defendant’s Initials 7 \

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 8 of 37 PagelID 112

dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed. in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any

such offenses.

|

J
i

iA.
Defendant’s Initials 8

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 9 of 37 PagelID 113

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing

_ limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void,

10. Forfeiture of Assets

‘The defendant agrees to the civil forfeiture, pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), of $130,000 in U.S. currency, which
represents the proceeds ofa violation of 18 U.S.C, § 1503(a), the facts in
support of which are described in the Factual Basis below. In this regard, the
United States shall have sole discretion to elect whether to proceed by way of
civil judicial forfeiture or administrative forfeiture. The defendant hereby
waives any right to receive notice of any civil judicial or administrative

forfeiture of the $130,000. The defendant further agrees to take all steps

Defendant’s Initials jp 9

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 10 of 37 PagelD 114

necessary to complete this forfeiture, including, but not limited to, signing any
additional documents (e.g., a Consent to Forfeiture) before and after the
defendant’s sentencing hearing. Also, not later than 14 days after execution of
this plea agreement, the defendant shall tender to the United States a cashier’s
check or other monetary instrument acceptable to the United States in the
amount of $130,000, made payable to the United States of America. This
check or monetary instrument shall be delivered to Anita Cream, Assistant
United States Attorney, Asset Recovery and Victim Rights Division, United
States Attorney’s Office, Middle District of Florida, 400 N. Tampa Street,
Suite 3200, Tampa, Florida 33602.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the $130,000, which constitutes proceeds of the defendant’s
violation of 18 U.S.C. § 1503(a). Accordingly, the United States may solely
rely upon the facts contained in this agreement in support of its civil judicial
and/or administrative forfeiture of the $130,000.

The defendant also hereby agrees that the forfeiture described
herein is not excessive and, in any event, the defendant ‘waives any
constitutional claims that the defendant may have that the forfeiture

constitutes an excessive fine. The defendant also waives any double jeopardy

Defendant’s Initials 10

 

 

 

 

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 11 of 37 PagelID 115

challenges that the defendant may have as to any forfeiture actions arising out
of the course of conduct that provides the factual basis for the Information in
this case. Also, this forfeiture shall not be treated as satisfaction of any fine,
restitution, cost of imprisonment, or any other penalty this Court may impose
upon the defendant in addition to forfeiture.
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),

including, but not limited to, garnishment and execution, pursuant to the

Defendant’s Initials i) __ il

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 12 of 37 PagelD 116

Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.

The defendant understands that this agreement imposes no

limitation as to fine.

2, Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the

conditions of release, the defendant would be subject to a further term of

imprisonment.

3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon

conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials h 12

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 13 of 37 PagelID 117

A, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
3. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)Gi), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that her financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which she has any interest
or over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

Defendant's Initials / 13

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 14 of 37 PagelID 118

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney’s Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Defendant’s Initials I 1a 14

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 15 of 37 PagelID 119

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)

the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Defendant’s Initials I vy 15

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 16 of 37 PagelD 120

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and. defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials /; Ve 16

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 17 of 37 PagelD 121

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (ifany). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

Defendant’s Initials / ( 17
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 18 of 37 PagelID 122

11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt.

FACTS

From August 2017 through August 23, 2019, the defendant,
Nelson Israel Alfaro (“Alfaro”), knowingly and willfully conspired with co-
defendant Gilberto Eduardo De Los Rios (“De Los Rios”) to (1) defraud the
United States for the purpose of impeding, impairing, obstructing, and
defeating—through deceit, craft, trickery, and dishonest means—the lawful
governmental functions of the United States, that is the United States
Attorney’s Office for the Middle District of Florida in determining whether to
file a 5K1.1 or Rule 35 motion to reduce a federal defendant’s prison sentence,
or anticipated prison sentence, based on substantial assistance provided by a
third-party cooperator, and the United States District Court for the Middle
District of Florida in deciding whether to grant a 5K1.1 or Rule 35 motion to
reduce a federal defendant’s prison sentence or anticipated prison sentence; (2)
obstruct the administration of justice in a pending proceeding; and. (3) make

false statements to federal law enforcement officers.

Defendant’s Initials Sh 18

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 19 of 37 PagelID 123

Section 5K1.1 of the United States Sentencing Guidelines
(“5K1.1”) and Rule 35(b) of the Federal Rules of Criminal Procedure (“Rule
35”) sets forth the procedures by which a United States District Court can
teduce a federal defendant’s sentence for providing substantial assistance to
the United States. In particular, 5K1.1 authorizes the United States to file a
pre-sentence motion to reduce the defendant’s sentencing guidelines range if
the defendant provides substantial assistance in the investigation or
prosecution of another person. Rule 35, on the other hand, authorizes the
United States to file a post-sentence motion to reduce a defendant’s sentence
for providing substantial assistance to the United States in the investigation or
prosecution of another person.

The United States Attorney’s Office for the Middle District of
Florida (hereinafter the “USAO MDFL”)}—the federal prosecuting authority
in the Middle District of Florida—has the authority to determine whether a
defendant provides substantial assistance to the United States and whether to
file a motion to reduce the defendant’s sentence pursuant to 5K1.1 or Rule 35.
Typically, before filing a 5K1.1 or Rule 35 motion to reduce a defendant’s
sentence, the USAO MDFL requires the defendant to personally provide
substantial assistance to the United States in its investigation or prosecution of

another person for committing a crime. Accordingly, in the usual case, a

Defendant’s Initials y 19

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 20 of 37 PagelD 124

defendant will personally provide substantial assistance to the United States
and, as a reward for that assistance, the USAO MDEL will file a 5K1.1 or
Rule 35 motion with the United States District Court for the Middle District
of Florida (hereinafter the “U.S. District Court”) to reduce the defendant’s
sentence.

With the approval of the USAO MDFL, however, a defendant
may earn substantial assistance credit through the use of a third-party
cooperator, Third-party cooperation is different from typical cooperation
efforts because the defendant is not personally involved in providing
substantial assistance to the United. States. Instead, another person, referred to
as the “third-party cooperator,” assists the United States on behalf of the
defendant. Usually, a third-party cooperator is a spouse, girlfriend, boyfriend,
close friend, or family member of the defendant. In exchange for substantial
assistance provided by the third-party cooperator for the benefit of the
defendant, the UDSAO MDFL will file a 5K1.1 or Rule 35 motion with the
U.S. District Court to reduce the defendant’s sentence. If the USAO MDFL
discovers there is no legitimate relationship between the defendant and the
third-party cooperator, the USAO MDFL will not authorize the third-party

cooperation effort or give the defendant any credit for that effort.

Defendant’s Initials | Vv 20

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 21 of 37 PagelID 125

Pursuant to the USAO MDFL/’s policy, the third-party
cooperator cannot receive any personal benefit for providing substantial
assistance to the United States. Rather, the defendant receives the benefit for
the substantial assistance provided by the third-party cooperator. Pursuant to
the USAO MDFL/’s policy, the use of a third-party cooperator will not be
authorized if the defendant or someone acting on the defendant’s behalf pays
ot promises to pay the third-party cooperator for his assistance. If the USAO
MDEL discovers that a third-party cooperator has been paid a fee or promised
payment of a fee for his efforts to earn a 5K1.1 or Rule 35 sentence reduction
for a particular defendant, the USAO MDFL will refuse to file a substantial
assistance motion for that defendant.

Without the filing of a SK1.1 motion by the USAO MDEL, the
U.S. District Court does not have the authority to depart downward from a
defendant’s sentencing guidelines range based on substantial assistance,! and
without the filing ofa Rule 35 motion by the USAO MDEL, the U.S. District
Court does not have the authority to reduce a defendant's sentence based on

substantial assistance to the United States.

 

} Notwithstanding the lack of authority to depart downward under these
circumstances, the U.S. District Court may nevertheless vary downward based on a
defendant’s cooperation with the United States.

Defendant’s Initials i i 21

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 22 of 37 PagelD 126

Alfato is an attorney licensed to practice law in the State of
Florida. He maintained law offices in Miami, Florida; Denver, Colorado; and
Bogota, Colombia. Alfaro specializes in representing defendants in federal
and state criminal cases. In particular, over the years, Alfaro has carved out a
niche practice representing and facilitating the cooperation of defendants
charged mostly with federal drug-trafficking crimes. Alfaro regularly practiced
in the United States District Court for the Middle District of Florida.

On February 11, 2009, the State Attorney’s Office for Miami-
Dade County charged De Los Rios with attempted trafficking in cocaine. See
Case No. F08042838A. Subsequently, on December 6, 2009, a federal grand
jury in the Southern District of Florida returned an indictment against De Los
Rios for conspiracy to distribute five kilograms or more of cocaine. See Case
No, 1:09-cr-20989-KMM-2 (S.D. Fla.) (Doc. 3). The federal case proceeded
first.

On February 3, 2010, De Los Rios pleaded guilty to the federal
drug conspiracy charge. On April 6, 2010, while awaiting sentencing in his
federal drug case, special agents with the Federal Bureau of Investigation
(“FBI”) interviewed De Los Rios in Miami, Florida. Alfaro attended De Los

Rios’s interview, even though he did not enter a notice of appearance in the

|
Defendant’s Initials [~ 22

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 23 of 37 PagelID 127

federal case. Several weeks later, a federal judge in Miami sentenced De Los
Rios to 57 months in prison.

After being sentenced in his federal drug case, De Los Rios was
transferred back to state custody for prosecution in his state drug case. On
August 25, 2010, Alfaro entered a notice of appearance in De Los Rios’s state
drug case. Ultimately, De Los Rios pleaded guilty to the state drug offense
and was sentenced to 12 months and a day in Florida state prison.

De Los Rios cooperated with law enforcement. Consequently,
the U.S. Attorney’s Office for the Southern District of Florida filed a Rule 35
motion seeking a reduction in De Los Rios’s sentence, which the federal
district judge granted on October 24, 2011, resulting in a 19-month reduction
in De Los Rios’s federal prison sentence.

Based on Alfaro’s education and vast experience as a criminal
defense attorney, he was familiar with the process by which clients could
legitimately earn substantial assistance credit. De Los Rios, in fact, had
personal experience earning substantial credit for himself and reaping the
rewards of that assistance. However, beginning in 2017, Alfaro and De Los
Rios conspired to fraudulently obtain substantial assistance for a federal

defendant through deceit, craft, trickery, and dishonest means.

Defendant’s Initials | 23

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 24 of 37 PagelID 128

In early 2017, a federal grand jury in the Middle District of
Florida returned an Indictment alleging violations of federal drug laws against
a person known to the United States, but referred to in this plea agreement as
the “Federal Defendant.” A U.S. Magistrate Judge ordered the Federal
Defendant detained pending the outcome of his federal drug case. While
housed at a local jail in the Middle District of Florida and months before his
sentencing hearing, the Federal Defendant began communicating with Alfaro
about the possibility of obtaining a reduction in his anticipated prison
sentence. |

In particular, Alfaro offered, for a fee of approximately $80,000,
to help the Federal Defendant obtain substantial assistance credit, thereby
justifying a reduction in his anticipated prison sentence. To achieve this
sentence reduction for the Federal Defendant, Alfaro concocted a plan to
purchase information that would be of interest to law enforcement, which the
Federal Defendant could fraudulently use to obtain cooperation credit. Alfaro
explained to the Federal Defendant that he would charge $50,000 as his
personal fee for this effort and an additional $30,000 to pay for the
information that would earn the Federal Defendant substantial assistance
credit. Alfaro’s proposed non-legal services required him to enlist the aid of

another person who could provide information valuable to law enforcement.

Defendant's Initials Vv 24

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 25 of 37 PagelID 129

Tn this case, Alfaro conspired with De Los Rios, a person unknown to the
Federal Defendant, for De Los Rios to serve as the source of information. It
was the shared objective of Alfaro and De Los Rios to use the information
provided by De Los Rios to obtain substantial assistance credit for the Federal
Defendant and, in doing so, a reduced sentence.

In August 2017, a U.S. District Judge sentenced the Federal
Defendant to more than 10 years in prison. In September 2017, to further this
substantial assistance scam, Alfaro advised the FBI about an unnamed Source
of Information (the “Source”) who could provide information about a drug
dealer in South Florida. In fact, De Los Rios was the Source.

On September 5, 2017, Alfaro sent an email to FBI Special Agent
Antonio Vargas, The purpose of the email was to discuss the upcoming
proffer of the Federal Defendant which was scheduled—at that point—for
September 13. Alfaro also previewed for Agent Vargas the type of
information the Federal Defendant intended to present to the government:

In regard to other information [the Federal Defendant]

desires to share with you he has advised us of the following topics:
* * *

3. South Florida Cocaine Distribution network — /the
Federal Defendant] can provide information related. to a South
Florida based cocaine dealer and network. Thru an anonymous
source, /the Federal Defendant] can provide the name, telephone
number, and vehicle tag information for a known cocaine dealer
who sells ounces and quarter pound quantities of cocaine in
South Florida. The dealer is himself supplied in quantities of 1

Defendant’s Initials | / 25

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 26 of 37 PagelID 130

or 2 kilos or more by his upline suppliers. In turn, those suppliers
receive and redistribute ten or more kilos of cocaine at a time.

(Emphasis added). Nowhere in his email did Alfato reveal that the
“anonymous source” was his ex-client and a person with no relation to the
Federal Defendant.

Alfaro’s initial plan was to pass information from the Source (De
Los Rios) to the FBI, attributing the Source’s willingness to cooperate with
law enforcement on a fictitious relationship between the Source, the Federal
Defendant, and the Federal Defendant’s girlfriend. Over time, the plan
transformed into a plot to earn the Federal Defendant substantial assistance
credit by having De Los Rios serve as a third-party cooperator for the Federal
Defendant. De Los Rios, however, had no connection to the Federal
Defendant. |

Alfaro knew the USAO MDFL would not approve a third-party
cooperator who had no connection to the Federal Defendant. As a result,
Alfaro invented a story explaining the purported connection between De Los
Rios, the Federal Defendant, and the Federal Defendant’s girlfriend, In
particular, Alfaro falsely represented to the FBI on multiple occasions that De
Los Rios had previously dated the Federal Defendant’s girlfriend. Alfaro
falsely claimed that De Los Rios and the Federal Defendant’s girlfriend lost

touch, but then re-established contact after the Federal Defendant was charged

Defendant's Initials t i 26

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 27 of 37 PagelID 131

in his federal drug case. Alfaro’s story was untrue, and De Los Rios adopted
that story as his own.

Alfaro promised to pay, and did in fact pay, De Los Rios for
providing information about a Miami drug dealer and agreeing to serve as a
third-party cooperator for the Federal Defendant. Alfaro and De Los Rios
knew the USAO MDFL would not accept a third-party cooperator who was
being paid by Alfaro, or anyone acting on Alfaro’s behalf, to serve as a third-
party cooperator. |

Between August 2017 and May 2018, Alfaro met with an FBI
undercover agent, who portrayed himself as a drug dealer from Puerto Rico.
Alfaro met with the undercover agent believing him to be the person
financially responsible for the services Alfaro and De Los Rios were providing
to the Federal Defendant. Alfaro met with the undercover agent at various
times and locations in the Middle District of Florida. In all, the FBI
undercover agent paid Alfaro $70,000 for the substantial assistance scam.”
After several of these payments, Alfaro paid De Los Rios a portion of his fee

for serving as the source of information or third-party cooperator for the

 

 

2 Tn addition, Alfaro has custody and control of $130,000 in U.S.
currency that constitutes proceeds of a violation of 18 U.S.C. § 1503(a). Alfaro is not
an innocent owner of the subject funds and, accordingly, these funds are subject to
forfeiture pursuant to 18 U.S.C. § 981(a)(1(C) and 28 U.S.C. § 2461 (c).

Defendant’s Initials ye 27

 

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 28 of 37 PagelID 132

Federal Defendant. During the course of the conspitacy, Alfaro paid De Los
Rios between $25,000 and $30,000.

On November 22, 2017, Alfaro and Agent Vargas had a
telephone conversation, which included a discussion about the restrictions on
third-party cooperation. At the time of this call, Agent Vargas was located in
Tampa, Florida. Agent Vargas explained that he wanted to obtain more
information about the source of information so the USAO MDFL could
complete a form to authorize third-party cooperation. On this call, Agent
Vargas explained that the third-party cooperator could not get paid by anyone.
Alfaro falsely confirmed that the source, referring to De Los Rios, was not
getting paid by Alfaro or the Federal Defendant. When asked about the
relationship between the source (De Los Rios) and the Federal Defendant,
Alfaro responded that the source had a prior relationship with the Federal
Defendant's girlfriend, which was completely fabricated. When asked about
the source’s motivation to assist the Federal Defendant, Alfaro responded,
“friendship,” even though De Los Rios and the Federal Defendant did not
know each other and the only reason De Los Rios agreed to help the Federal
Defendant was the promise of money.

On September 25, 2018, Agent Vargas called Alfaro on the

telephone. During their conversation, Alfaro identified De Los Rios as the

Defendant’s Initials If 28

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 29 of 37 PagelID 133

source. This was the first time Alfaro identified the source to the FBI. Alfaro
stated that De Los Rios was now willing to be signed-up as a source for the

FBI.
On or about October 31, 2018, Alfaro and De Los Rios met with

Agent Vargas in Tampa, Florida. The purpose of the meeting was to fill outa
“Third-Party Cooperator Application” for the Federal Defendant’s case, The

introduction to the application explained:

Pursuant to Rule 35 of the Federal Rules of Criminal
Procedure and Section 5K1.1 of the United States Sentencing
Guidelines, the United States may file a motion to reduce a
defendant’s sentence based on the defendant’s substantial
assistance to law enforcement. Typically, a defendant is expected
to personally provide substantial assistance to law enforcement to
cam cooperation credit. In limited circumstances, however, the
United States may authorize a person to serve as a third-party
cooperator for a defendant. When authorized by the United
States, a third-party cooperator may work with law enforcement
to earn substantial assistance credit for a defendant, thereby
leading to a sentence reduction for the defendant.

To ensure that the relationship between the defendant and the
third-party cooperator is legitimate, and that the third-party cooperator ts
working solely to earn cooperation credit for the defendant, the third-
party cooperator applicant hereby makes the following
representations to the United States (type or print legibly){.]

(Emphasis added).

Alfaro completed the “Third-Party Cooperator Application” by

hand. De Los Rios affirmed the answers on the application. The application

listed De Los Rios as the proposed third-party cooperator and the Federal

Defendant's Initials | f~ 29

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 30 of 37 PagelD 134

Defendant as the person on whose behalf the third-party cooperator was
agreeing to cooperate. The FBI met with De Los Rios because it had the
authority, jurisdiction and responsibility to vet De Los Rios as a cooperator
for the government, as it does in every case where cooperation is being
proposed by a defendant or his third-party cooperator. Furthermore, the FBI
met with De Los Rios in the context of his offer to provide cooperation in
comnection with illegal drug-trafficking activities, another matter within the
jurisdiction of the FBI.

During their meeting with the FBI, Alfaro and De Los Rios
made multiple, materially false representations in the Third-Party Cooperator
Application, including:

(a) Question #3 of the application asked: “Describe the nature
of the relationship between the Defendant and the Third-Party Cooperator (for
example, family member, close friend, acquaintance, criminal associate,
etc.)?” Alfaro and De Los Rios falsely answered that De Los Rios was a close
friend of the Federal Defendant’s girlfriend, who they referred to in the
application as the Federal Defendant's wife. In fact, De Los Rios had no prior
relationship with the Federal Defendant and the Federal Defendant's

girlfriend. Rather, Alfaro personally knew De Los Rios because he previously

Defendant’s Initials } ma 30

 

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 31 of 37 PagelD 135

represented him in a criminal case, a material fact which neither Alfaro nor
De Los Rios disclosed to the FBI.

(b) Question #4 of the application asked: “Identify the |
person(s) who recruited the Third-Party Cooperator to assist law enforcement
on behalf of the Defendant, and describe the Third-Party Cooperator’s
relationship with such person(s).” Alfaro and De Los Rios falsely answered
that the Federal Defendant’s girlfriend, referred to as his wife, was a close
friend of De Los Rios and recruited him to serve as a third-party cooperator
for the Federal Defendant. In fact, Alfaro recruited De Los Rios to assist the
Federal Defendant in his substantial assistance effort.

(Cc) Question #8 of the application asked: “Is the Third-Party

. Cooperator assisting law enforcement solely to earn cooperation credit for the

Defendant?” Alfaro and De Los Rios checked the box answering this
question “Yes,” which they knew was false. In fact, De Los Rios only agreed
to assist the Federal Defendant because he expected to be paid,

(d) Question #9 of the application asked: “Has the Third-
Party Cooperator received, directly or indirectly, any money, real property,
item of value (for example, jewelry, vehicles, boats, drugs, firearms,
electronics, or stocks), or any other benefit (for example, debt forgiveness or

interest in a business) from the Defendant or any other person for serving as or

Defendant’s Initials I f 31

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 32 of 37 PagelD 136

agreeing to serve as a Third-Party Cooperator for the Defendant?” Alfaro and
De Los Rios checked the box answering this question “No,” which they knew
was false. In fact, De Los Rios had already received partial payment for
agreeing to assist the Federal Defendant in his substantial assistance effort.

(e) Questioned #11 of the application asked: Does the Third-
Party Cooperator expect to receive, or has anyone agreed or promised to give
the Third-Party Cooperator, now or at some time in the future, any money,
real property, item of value (for example, jewelry, vehicles, boats, drugs,
firearms, electronics, or stocks) or any other benefit (for example, debt
forgiveness or interest in a business) for serving as or agreeing to serve as a
Third-Party Cooperator for the Defendant?” Alfaro and De Los Rios checked
the box answering this question “No,” knowing that this was false. In fact,
Alfaro had promised to pay De Los Rios for assisting with the Federal
Defendant’s substantial assistance effort.

At the end of the Third-Party Cooperator Application, directly
above the signature line for the third-party cooperator applicant (for De Los
Rios), it warned:

The representations contained in this Third-Party Cooperation
Application are material to the United States’ decision to approve
or deny the request of the applicant to serve as a Third-Party
Cooperator. The use of the applicant as a Third-Party Cooperator

may ultimately lead the United States to file a Rule 35 Motion or
5K1.1 Motion for the Defendant, and a United States District

Defendant’s Initials U, if 32

 

 

 

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 33 of 37 PagelD 137

Judge may rely upon the United States’ motion to reduce the
Defendant's sentence.

Both De Los Rios and Alfaro signed the Third-Party Cooperator
Application, affirming that all of the information contained therein was true
and correct, while knowing they had made multiple, materially false
representations in the application.

On March 18, 2019, Alfaro and the Federal Defendant’s
girlfriend had a telephone call. During their call, Alfaro warned the Federal
Defendant's girlfriend that the FBI might confront her about her connection
with De Los Rios. In particular, Alfaro warned that the FBI might call her
with De Los Rios in the room. Alfaro wanted the Federal Defendant’s
girlfriend to be able to recognize De Los Rios’s voice, so he advised that De
Los Rios would be calling her soon. Alfaro coached the Federal Defendant’s
gitlfriend to falsely represent to the FBI that she had a sentimental relationship
with De Los Rios, De Los Rios later went to jail, and when the Federal
Defendant had his problems, she got in touch with De Los Rios, and De Los
Rios referred her to Alfaro. Alfaro added that De Los Rios was willing to help
the Federal Defendant because of the prior relationship between De Los Rios
and the Federal Defendant’s girlfriend. This story was untrue.

Two weeks later, on April 1, 2019, De Los Rios called the

Federal Defendant’s girlfriend. He introduced himself to her for the first time.

Defendant’s Initials j yo 33

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 34 of 37 PagelD 138

During this telephone call, De Los Rios told the Federal Defendant’s girlfriend
he was calling on behalf of Alfaro. De Los Rios advised that he was going to
help the Federal Defendant. De Los Rios warned, however, that he would be
calling the Federal Defendant’s girlfriend at a later date—presumably with the
FBI—and she would have to pretend that they had not spoken in a while. De
Los Rios commented that whenever he calls the Federal Defendant’s
girlfriend, she should say, “Shit, it’s been a while since we’ve talked.” De Los
Rios told the Federal Defendant’s girlfriend to say his name—“Gilberto * 49
make sure she knew it.

On April 22, 2019, Alfaro and the Federal Defendant’s girlfriend.
spoke on the telephone. Alfaro said he wanted the Federal Defendant’s
girlfriend and De Los Rios to be on the same page about when they met.
Alfaro coached the Federal Defendant’s girlfriend to tell the FBI that she met
De Los Rios before and they used to have a relationship. Alfaro further
instructed her to say that because she knew De Los Rios had similar criminal
problems, she “reached out to Kiko and inquired for his assistance.” Alfaro
told the Federal Defendant’s girlfriend to lie about De Los Rios
recommending Alfaro to assist with the Federal Defendant’s case. Alfaro
instructed the Federal Defendant's girlfriend to call Kiko and coordinate the

timeline with him.

Defendant’s Initials J /~ 34

 

 

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 35 of 37 PagelID 139

Later that same day (April 22, 2019), De Los Rios and the
Federal Defendant’s girlfriend spoke on the telephone. The Federal
Defendant’s girlfriend told De Los Rios that they needed to figure out a date
when they met and when they saw each other again. De Los Rios said the
agents were not asking, but “we met one or two years ago. And that we no
longer have communication with each other. Don’t get nervous.” De Los
Rios also told the Federal Defendant’s girlfriend that if the agents ask her
where they met, to tell them they met in Miami. De Los Rios instructed the
Federal Defendant’s girlfriend to tell the FBI that he is not getting paid and he
is just doing a favor. De Los Rios told the Federal Defendant’s girlfriend that
the FBI asked if he was being paid with some property, boat, or money and he
told the agents he was not getting paid and was only doing a favor for the
Federal Defendant’s girlfriend. De Los Rios reiterated at the end of the
conversation that if anyone asked the Federal Defendant’s girlfriend any
questions, to tell the agents what De Los Rios instructed her to say.

Later that same day, on April 22, 2019, Alfaro and the Federal

| Defendant’s girlfriend spoke again on the telephone. During their

conversation, Alfaro instructed the Federal Defendant’s girlfriend not to tell

the FBI that De Los Rios got paid to help the Federal Defendant.

Defendant’s Initials b la 35

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 36 of 37 PagelD 140

By trying to convince the USAO MDFL to file a 5K1.1 or Rule
35 motion for the Federal Defendant under false and fraudulent pretenses,
Alfaro’s and De Los Rios’s ultimate goal was to defraud the U.S. District
Court into granting that substantial assistance motion and reducing the

Federal Defendant’s prison sentence.

Defendant’s Initials // fo 36

 

 

 

 

 

 
Case 8:19-cr-00388-MSS-AEP Document 33 Filed 10/22/19 Page 37 of 37 PagelD 141

12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.
13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.

DATED this_ AdNA day of October, 2019.

KARIN B. HOPPMANN
Attorney for the United States,
Acting Under Authority Conferred
By 28 U.S.C. § 515

“pi Wf rere fe

“Nefson Israel Alfaro on A. Gaugush
Defendant Assistant United States Attorney
Deputy Chief, Criminal Division

OQND ena

Henry Bell\ Esq. " Josephine W. Thomas
Attorney fo Defendant ssistant United States Attorney
Chief, Criminal Division

 

 

 

 
